Citation Nr: 1825093	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-07 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a throat disorder.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978 and from January 1981 to September 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2014 VA Form 9, the Veteran limited his appeal to the issue listed on the title page.

In December 2016, the Veteran requested a Board hearing at a local VA regional office.  The hearing was scheduled for April 2018.  However, an April 2018 report of contact by telephone reflects that the Veteran indicated that he wished to withdraw his hearing request, and for VA to render a decision on his appeal based on the evidence of record.

In December 2017, the Veteran's representative attorney moved to withdraw his representation.  This motion to withdraw was made after the Board certified the present claim in December 2016.  During the April 2018 telephone call, the Veteran note that he was aware of this withdrawal, understood that he has no representation and wished to proceed pro se.  The Board finds sufficient good cause for the representative's withdrawal and the motion is granted.  See 38 C.F.R. § 20.608(b)(2).


REMAND

In January 2010 the Veteran originally claimed service connection for "Gulf War Syndrome" and stated that it began in 1993.  In a February 2010 statement, the Veteran reported that he had had an ongoing infection in his throat for the past ten years which he believed was a result of the Gulf War.  Additionally, in a March 2010 statement, the Veteran's spouse stated that the Veteran was always sick with a sore throat, sinus infection, and/or strep throat and that he was always sleeping and sick.  However, by the time of his March 2014 VA Form 9, the Veteran stated that he believed his August 2010 rating decision, which denied service connection for "Gulf War Syndrome" and a throat disability, was based on his chronic throat infection, which he stated at that time he was not claiming as service-connected.  Based on these contentions, the Board has characterized the disability claimed on appeal as a throat disorder and will consider both the standard direct service connection theory as well as service connection on the basis of the provisions pertaining to chronic undiagnosed illnesses and medically unexplained chronic multisymptom illnesses (MUCMIs) under 38 C.F.R. § 3.317.  

Direct Service Connection

As noted above, the Veteran originally claimed a throat condition that he believed was due to his service in the Gulf War.  Nonetheless, his service treatment records (STRs) show he was treated for pharyngitis in October 1975 and January 1978.  Private treatment records showed a diagnosis of serious throat infection in 2003 and an assessment of leukocytosis in 2009.  This evidence suggests an indication of throat problems during the first period of the Veteran's service.  Thus, even though the Veteran did not expressly raise this contention, the theory is raised by the record.  Additionally, as noted previously, the Veteran and his spouse recall throat problems during or following his second period of service.  The Veteran has not yet received a VA examination to specifically address his throat condition claim, and as such one is warranted to determine whether any throat disorder was incurred in either period of service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Undiagnosed Illnesses and MUCMI

The Board notes that what is colloquially known as "Gulf War Syndrome" is actually delineated in the laws pertaining to Veteran's claims by another name.  Service connection may be established for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness or MUCMI that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  Further, an "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A qualifying chronic disability can be a chronic disability resulting from a MUCMI that is defined by a cluster of signs of symptoms, such as chronic fatigue syndrome, fibromyalgia and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i)(B).

Relevant to these provisions, the Board notes that the Veteran had a VA Gulf War examination in August 2016.  In the examination report, the examiner stated that the medical history was normal, no symptoms, abnormal findings, or complaints were reported.  Despite this, in the March 2010 statement from the Veteran's spouse, she explained that the Veteran was always getting sick.  Furthermore, in his VA Form 9 the Veteran stated that he had been to many VA doctors and no diagnosis had been found.  While the Board acknowledges the Veteran has offered little in the way of what particular symptoms for which no diagnosis had been found, the Board finds a new VA examination is warranted to address this theory.  The examiner should specifically discuss the lay statements offered by the Veteran and his spouse in assessing whether the Veteran has any undiagnosed illnesses or MUCMI pertaining to throat symptoms.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional in reference to his throat disorder claim.  The entire claims file must be reviewed by examiner.

(i) The examiner should first identify any current throat disorders.

Then, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such throat disorder had its onset during either period of service, or is otherwise related to either of the Veteran's periods of service, to include in-service throat problems.

(ii) The examiner should next assess whether the Veteran has an undiagnosed illness such that any symptoms are not attributable to a known clinical diagnosis.

The examiner should specifically address the lay statements of the Veteran and his spouse.

If the examiner cannot attribute any symptoms to a known diagnosis, the examiner is to assess whether the symptoms are chronic (i.e., have they existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period).

Additionally, the examiner should discuss whether any identified problems are part of a MUCMI.  MUCMI means "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained (examples are diabetes and multiple sclerosis).

Complete rationales should be provided for any opinions reached.

2.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

